Two orders of the Supreme Court, Suffolk County, dated March 10, 1971 and December 18, 1972, respectively, affirmed, with one bill of $20 costs and disbursements. The examination of Edwina Rager as an officer of plaintiff The Rose Fair, Inc. shall be continued at the place referred to for that purpose in the order dated March 10, 1971 at a time to be fixed in a written notice, to be given by respondents, of not less than 10 days, or at such other place and time as the parties may agree. The examination of Northville Dock Corporation by its employee Seymour Novak shall proceed at the place fixed in the order dated December 18, 1972 after completion of said examination of Edwina Rager, the time to be fixed in a written notice, to be given by appellants, of not less than 10 days or at such other place and time as the parties may agree. There has been altogether too much procrastination in this litigation. It should be disposed of promptly. Hopkins, Acting P. J., Munder, Martuseello, Shapiro and Brennan, JJ., concur.